FIRST MODIFICATION TO LOAN AGREEMENT

 

THIS FIRST MODIFICATION TO LOAN AGREEMENT (“Agreement”) is effective December
21, 2012 (the “Effective Date”) by and between CARDINAL BANK, (the “Bank”), and
WIDEPOINT CORPORATION, WIDEPOINT SOLUTIONS CORPORATION, WIDEPOINT IL, INC.,
WIDEPOINT NBIL, INC., ADVANCED RESPONSE CONCEPTS CORPORATION, PROTEXX TECHNOLOGY
CORPORATION, OPERATIONAL RESEARCH CONSULTANTS, INC., ISYS, LLC and WIDEPOINT
OHIO REAL ESTATE CORPORATION (jointly, severally and collectively, the
“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, pursuant to the terms and conditions of a Commercial Loan
Agreement dated December 30, 2011 (the “Loan Agreement”), has obtained financing
from the Bank to provide funds for the general working capital needs of the
Borrower pursuant to a line of credit loan in the maximum principal amount of
EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00) (the “Loan”) and evidenced by
Borrower’s Promissory Note (Commercial – Revolving Draw) dated December 30, 2011
(the “Note”); and

 

WHEREAS, the Loan is secured by, among other things, all business assets,
personal property and fixtures of Borrower of every kind and nature including,
without limitation, accounts, equipment, accessions, fixtures, inventory,
chattel paper, instruments, investment property, documents, letter-of-credit
rights, deposit accounts and general intangibles, wherever located,
(“Property”), as evidenced by a Security Agreement dated December 30, 2011
between Bank and Borrower; and

 

WHEREAS, the parties desire to modify certain terms of the Loan and as more
particularly spelled out hereinafter in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
recitals set forth above, which are hereby incorporated by reference herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.     Section 3 of the Loan Agreement is hereby deleted in its entirety and
replaced by the following:

 

3.  MATURITY DATE. I agree to fully repay the Loan by June 30, 2014.

 

2.         Section 6L of the Loan Agreement is hereby deleted in its entirety
and replaced by the following:

 

L. Minimum Tangible Net Worth. I will maintain at all times, tested quarterly, a
tangible net worth, determined under consistently applied generally accepted
accounting principles, of at least $4,000,000.00 as of December 31, 2012,
increasing to at least $4,500,000.00 as of December 31, 2013. Tangible net worth
is defined as stockholders equity plus obligations contractually subordinated to
debt owed to the Bank minus goodwill, intangibles, investment in subsidiaries,
contract rights, and amounts due from stockholders and affiliated entities. For
determining tangible net worth, total assets will exclude all intangible assets,
including without limitation goodwill, patents, trademarks, trade names,
copyrights, and franchises, and will also exclude all Accounts Receivable, owed
by my Insiders, that do not provide for a repayment schedule, but will include
the amounts owing under the $4,000,000.00 Notes to Insiders that have been
subordinated to the Bank’s indebtedness.

 



1

 



 

3.         Section 6O of the Loan Agreement is hereby deleted in its entirety
and replaced by the following:

 

O. Additional Covenants. BORROWING BASE (ADVANCES) and DIRECT ASSIGNMENT OF
CONTRACTS. The sum of the Borrowing Base defined herein and in the section
entitled “2. ADVANCES” is amended to include the following: A(3) 90 percent of
those Eligible Accounts Receivable related to payments due under contracts with
the United States Government for which the Borrower is the primary contractor,
provided such contracts greater than $1,000,000.00 in remaining backlog and with
at least nine (9) months duration have been assigned to the Lender in full
compliance with the Assignment of Claims Act of 1940, as amended (31 U.S.C.
3727, 41 U.S.C. Section 15) and A(4)

 

The Line of Credit and the Borrowing Base shall be reduced at all times by the
balance outstanding under Lender’s term loan #4504027502. It is further noted
that the component of the Borrowing Base described under item “2(A)(1)” includes
all Eligible Accounts Receivable included under item “(3)” i.e. the same
Eligible Accounts Receivable (or any portion thereof) shall not be counted more
than once.

 

DEBT SERVICE COVERAGE RATIO. During the term of this agreement, Borrower will
maintain a ratio of net income, before interest, taxes, depreciation,
amortization and 123R related non-cash expenses to current maturities of long
term debt plus interest, of 1.20:1 or more, as determined on the last day of
each fiscal quarter under consistently applied generally accepted accounting
principles. To be tested quarterly and measured on a rolling four (4) quarter
basis.

 

4.         Borrower hereby reaffirms all other representations, warranties, and
covenants set forth in the Loan Agreement, the Note and in the ancillary loan
documents associated therewith.

 

5.        The modifications as set forth in this Amendment are subject to the
fulfillment of, and at the Bank’s election, each of the following conditions:

 



2

 



 

(a)      The Borrower shall have executed and delivered to the Bank this
Agreement and each of the other documents that require the execution,
acknowledgement and delivery of the Borrower.

 

(b)      The Borrower shall have paid to the Bank at closing, or on demand
thereafter, the Bank’s reasonable attorneys’ fees incurred in connection with
the preparation of this Amendment without demand and without offset or
reduction, and a loan modification fee of $8,000.00. The failure to fully and
timely pay the foregoing shall constitute an Event of Default under the Loan
Documents.

 

6.        Except as expressly modified hereby, all of the terms and conditions
of the Loan Agreement remain in full force and effect and are renewed, extended
and brought forward and not terminated hereby. The Borrower hereby represents
and warrants that, except as set forth herein and as of the date hereof, the
Loan Agreement is in full force and effect, valid, binding and enforceable in
accordance with its terms, without offset, reduction or credit, and that there
exists no default thereunder.

 

IN WITNESS WHEREOF, this Amendment is executed under seal as of the day and year
first above written.

 

[Signatures to follow on next page]

 

3

 

 

 

    BANK:           CARDINAL BANK                 By:   [SEAL]       Sushil K.
Clarence, Executive Vice President                     BORROWER:            
WIDEPOINT CORPORATION               By:   [SEAL]         James T. McCubbin,
Executive Vice President                           WIDEPOINT SOLUTIONS CORP.    
          By:   [SEAL]         James T. McCubbin, Vice President                
          WIDEPOINT IL, INC.               By:   [SEAL]         James T.
McCubbin, Vice President                           WIDEPOINT NBIL, INC.        
      By:   [SEAL]         James T. McCubbin, Vice President                    
      WIDEPOINT OHIO REAL ESTATE CORP.               By:   [SEAL]         James
T. McCubbin, Vice President          

 



4

 

 

 

      OPERATIONAL RESEARCH CONSULTANTS, INC.               By:   [SEAL]        
James T. McCubbin, Vice President                           ISYS, LLC          
    By:   [SEAL]         James T. McCubbin, Vice President                      
    ADVANCED RESPONSE CONCEPTS CORPORATION               By:   [SEAL]        
James T. McCubbin, Vice President                           PROTEXX ACQUISITION
CORPORATION               By:   [SEAL]         James T. McCubbin, Vice President







 



  

STATE OF ______________ :

COUNTY OF ___________ :

 

I, the undersigned Notary Public of and for the jurisdiction aforesaid, do
certify that James T. McCubbin, Executive Vice President of WidePoint
Corporation and Vice President of WidePoint Solutions Corp., Widepoint IL, Inc.,
Widepoint NBIL, Inc., Widepoint Ohio Real Estate Corp., Operational Research
Consultants, Inc., iSYS, LLC, Advanced Response Concepts Corporation and Protexx
Acquisition Corporation, personally known to me or satisfactorily proven, whose
name is signed to the foregoing First Modification has acknowledged the same me
in my jurisdiction aforesaid.

 

Given under my hand this __________ day of ________________, 2012.

 

____________________________________

Notary Public

My Commission Expires:

___________________

 



5

